DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

2. Applicant's election with traverse of Group I, Species II, claims 1-5 in the reply filed on 06/03/2022 is acknowledged. The traversal is on the ground(s) that search and examination of the entire application can be made without serious burden. This is not found persuasive because the claims directed towards apparatus (i.e. Group I) and Group II require two separate searches in two separate fields, the requirement is still deemed proper and is therefore made FINAL. Furthermore for the species require a different field of search (e.g., searching different subclasses or electronic resources or non patent language, or deploying different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

Claims 6-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/03/2022.

Drawings
3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “input end” in claim 1 must be shown/marked or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



4.	Claims 1 - 5 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 defines “..the sensor having an input end” is not clear which one is the input end as it is not marked or shown. Appropriate correction is required.

Claim 1 defines “..an apparent temperature” is indefinite as it is not clear which temperature it refers to. Is this temperature for the substrate or substrate support or the pedestal hub environment? Appropriate correction is required.

Claims 2-5 are also rejected being dependent on claim 1.
 
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



5.	Claims 1-3, 5 are rejected under 35 U.S.C. 103 as being obvious over Rohrmann et al (WO 2019 -105944, applicant provided IDS) in view of Criminale et al (US 2016/0149482 A1) and Lindley et al. (KR 20150122699 A)

Regarding claim 1: Rohrmann teaches in Fig. 1 about a substrate processing apparatus 10, comprising:
a thermal processing chamber defining a processing volume 12;
a substrate support 14 within the processing volume, the substrate support comprising a substrate 17interfacing surface and a back surface;
a pedestal hub (interpreting 15, 16, 18,19 and space under 19) removably coupled to the substrate support 14 and defining at least a portion of a hub volume;
a viewport 25 coupled to the pedestal hub;
a sensor 21 disposed within the pedestal hub, the sensor having an input end positioned to receive electromagnetic energy emitted from the back surface of the substrate support through the viewport of the pedestal hub, wherein the substrate support is decoupled from and is positionable in a first direction relative to the sensor and the pedestal hub, wherein the sensor is configured to measure an intensity of the electromagnetic energy entering the sensor and to generate intensity signals; and
a processor communicatively coupled to the sensor configured to determine an apparent temperature based on the intensity signals (pages 17, 20-21, Fig. 1).

Rohrmann does not explicitly show about a pedestal hub removably coupled to the substrate support and a sensor disposed within the pedestal hub.

Criminale teaches in Fig. 1 and [0018] about a pedestal hub 125 removably coupled to the substrate support 126 and different elements like internal controller 191, switching modules 192 etc. are disposed within the pedestal hub 125. Lindley teaches in Fig. 1-3 about a temperature sensor 32 is also contained within the tubular pedestal structure 28 and is connected to the application substrate.

Therefore it would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention  to combine to have the feature of sensor disposed in a pedestal hub which is removable from the substrate support according to the teachings of  Lindley (page 5) to have elements on common metal parts to reduce manufacturing cost and the substrate support assembly  may be periodically removed from the support pedestal to allow for refurbishment of one or more components of the substrate support assembly according to the teachings of Criminale in [0018].
                                                                                                                                                                                           

Regarding claim 2: Rohrmann teaches in pages 20-21, Fig. 1wherein the sensor comprises an infrared sensor, wherein the infrared sensor has a spectral range of about 2 microns to about 14 microns.

Rohrmann does not explicitly talk about wherein the infrared sensor has a spectral range of about 2 microns to about 14 microns.

However it is well known in art of far infrared range is from 3 to 1000 microns and Rohrmann’s infrared sensor would be in this range.

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).


Regarding claim 3: Rohrmann teaches in pages 17-28 further comprising a collector lens 30 and/or and a confocal lens disposed between the input end of the sensor and the viewport.


Regarding claim 5: Rohrmann teaches in pages 20-21, Fig. 1 wherein the processor is configured to determine an emissivity of the back surface of the substrate based on the intensity signals.

6. Claim 4 is rejected under 35 U.S.C. 103 as being obvious over Rohrmann et al (WO 2019 -105944, applicant provided IDS) in view of Criminale et al (US 2016/0149482 A1) and Lindley et al. (KR 20150122699 A) and further in view of Cox et al. (US PGPUB 2017/0062261 A1)

Regarding claim 4: Cox teaches in [0032] – [0034] and Fig. 2 about wherein the pedestal hub comprises a set of contact pins220  and the back surface of the substrate support comprises a set of contact terminals (216, 218) , wherein the set of contact pins and the set of contact terminals are configured to be detachable from one another.

Therefore it would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention  to combine to have the feature as claimed to reduced or eliminated stress initiation points while being able to maintain desirable electrostatic coupling characteristics (Cox, [0009])

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Friday 7 am -4 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2839.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohammed Shamsuzzaman/Primary Examiner, Art Unit 2897